       Case 1:20-cv-00338-HBK Document 24 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHAN ANDREW                                  No. 1:20-CV-00338 (HBK)
      DEGRAFFENREID,
12
                         Plaintiff,
13                                                     ORDER GRANTNG AWARD AND
             v.                                        PAYMENT OF ATTORNEYS FEES UNDER
14                                                     THE EQUAL ACCESS TO JUSTICE ACT
      COMMISSIONER OF
15    SOCIAL SECURITY,                                 (Doc. No. 23)
16                       Defendant.
17

18

19

20
21          Pending before the court is plaintiff’s stipulated motion for attorney fees, filed March 15,

22   2021. (Doc. No. 23). Plaintiff seeks attorney’s fees in the amount of $620.30 under the Equal

23   Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).

24          On January 11, 2021, this Court granted the parties’ Stipulation for Voluntary Remand

25   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

26   Commissioner for further administrative proceedings. (Doc. No. 21). The Clerk entered

27   judgment in favor of plaintiff thereafter. (Doc. No. 22). Accordingly, as the prevailing party,

28   plaintiff now requests an award of fees. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P.
        Case 1:20-cv-00338-HBK Document 24 Filed 03/17/21 Page 2 of 2


 1   54(d)(1); see 28 U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding

 2   that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing

 3   party).

 4             The Commissioner does not oppose the requested relief. (See Doc. No. 23). After

 5   issuance of an order awarding EAJA fees and costs, however, the United States Department of the

 6   Treasury will determine whether plaintiff owes a debt to the government. If plaintiff has no

 7   discernable federal debt, the government will accept plaintiff’s assignment of EAJA fees and pay

 8   the fees directly to plaintiff’s counsel.

 9             Accordingly, it is ORDERED:

10             1. Plaintiff’s stipulated motion for attorney fees (Doc. No. 23) is GRANTED.

11             2. Plaintiff is awarded fees in the amount of six hundred twenty dollars and thirty cents

12   ($620.30). Unless the Department of Treasury determines that plaintiff owes a federal debt, the

13   government must pay the fees to plaintiff’s counsel in accordance with plaintiff’s assignment of

14   fees and subject to the terms of the stipulated motion.

15
     IT IS SO ORDERED.
16

17
     Dated:       March 16, 2021
18                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
